Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 19 in the reply filed on 3/14/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A porous, three-dimensional construction could include one three-dimensional graphene structure having a hollow core.  However, this is beyond the scope of the claimed invention.  It is technically impossible to create the porous, three-dimensional construction having a porosity of from about 90 to about 99.6% and an average surface area of from about 200 to about 2200 m2/g from a single three-dimensional graphene structure having a hollow core.  Instead, according to Applicant’s disclosure, the porous, three-dimensional construction comprises a random network of a plurality of three-dimensional graphene structure having hollow cores as shown in figures 1A-1D.  
Claim 7 recites the limitation "the transparent substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0255500 to Son et al. (hereinafter “Son”) in view Kim et al. (hereinafter “Kim”), “High Quality Reduced Graphene Oxide Repairing with Multi-layered Graphene Ball Nanostructures”, Scientific Reports, 10 November 2013, 1-8.   
Son discloses a composite material useful in construction of a light emitting material comprising a porous carrier, and hollow graphene nanoparticles on the porous carrier in the presence of metal catalyst nanoparticles (abstract, and paragraphs 113 and 120).  The porous carrier comprises SiO2 (paragraphs 23, 63 and 64).  Chemical vapor deposition (CVD) of CO2 and CH4 gases forms graphene on the surface of metal catalyst nanoparticles (paragraphs 87 and 91).  The metal catalyst nanoparticle has a diameter ranging from 10 to 50 nm (paragraph 117).  The metal nanoparticle in the graphene-encapsulated metal nanoparticle is eliminated via heating, leaving a hollow graphene nanoparticle (paragraph 29).  The metal catalyst nanoparticle has a diameter of from 10 to 50 nm (paragraph 117).  The graphene is made up of one to two layers of graphene (paragraph 153).  The graphene thus has a thickness of 0.334 to 0. 668 nm.  The thickness of the graphene is negligible relative to the diameter of metal catalyst nanoparticle.  As such, the hollow graphene nanoparticle has a diameter which is substantially the same as the diameter of the eliminated metal nanoparticle.  The metal catalyst for graphene growth is 300 nm thick (paragraph 150).  This is corresponding to the claimed thickness of the coating layer.  
It appears that Son and Applicant use the same process and the same material for forming the hollow graphene nanoparticle; therefore, the examiner takes the position that the hollow graphene nanoparticles having a porosity of from 90 to 99.6% would inherently be present as like material has like property.
Son does not specifically disclose a surface area of the hollow graphene nanoparticle.     
Kim, however, discloses a hollow graphene ball having a surface area of 527 m2/g prepared by chemical vapor deposition (CVD) of Ni nanoparticles on a surface of the graphene oxides (abstract).  The Ni nanoparticle is used as a template for CVD grown multi-layered graphene balls, and a catalyst for the repairing of defects on the graphene oxide sheets (p 2, left column). This is the same process of forming the hollow graphene nanoparticles disclosed in Son and the claimed invention.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use hollow graphene nanoparticles disclosed in Son having a surface area disclosed in Kim because such is a typical surface area of the hollow graphene nanoparticles obtained from the catalytic CVD and Kim provides necessary details to practice the invention of Son. 
As to claim 4, Son discloses that the metal catalyst nanoparticle has a diameter ranging from 10 to 50 nm (paragraph 117).  The metal nanoparticle in the graphene-encapsulated metal nanoparticle is eliminated via heating, leaving a hollow graphene nanoparticle (paragraph 29).  The metal catalyst nanoparticle has a diameter of from 10 to 50 nm (paragraph 117).  The graphene is made up of one to two layers of graphene (paragraph 153).  The graphene thus has a thickness of 0.334 to 0.668 nm.  The thickness of the graphene is negligible relative to the diameter of metal catalyst nanoparticle.  As such, the hollow graphene nanoparticle has a diameter which is substantially the same as the diameter of the eliminated metal nanoparticle.  Son does not specifically disclose the hollow graphene nanoparticle having a particle diameter of from 50 to 500 nm.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the diameter of the hollow graphene nanoparticle will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the diameter of the hollow graphene nanoparticle is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hollow graphene nanoparticle having a diameter of 50 nm motivated by the desire to provide great catalyst performance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Kim as applied to claim 1 further in view of US 2016/0002103 to Wang et al. (Wang).  
Neither Son nor Kim discloses the carrier comprising fused silica having a surface roughness Ra of 2 nm or less.  
Wang, however, discloses a chemically toughened ultrathin glass having high flexibility, thermal shock resistance, scratch resistance and transparency.  The ultrathin glass a surface roughness Ra of less than 1 nm (paragraph 79).  The ultrathin glass comprises 80 wt% of SiO2, 3 wt% Al2O3 and 12 wt% B2O3 (table 1, example 1).  This is a clear indication that the ultrathin glass is an amorphous solid comprising SiO2 fused to itself and other oxides including Al2O3 and B2O3.   A graphene layer is applied over the surface of the ultrathin glass (paragraph 111).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an ultrathin glass for the porous carrier disclosed in Son motivated by the desire to provide high flexibility, thermal shock resistance, scratch resistance and transparency to the carrier.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Kim as applied to claim 1 further in view of US 2011/0269299 to Zhang et al. (Zhang).  
Neither Son nor Kim discloses the carrier comprising fused silica and a surface roughness Ra of 2 nm or less.  
Zhang, however, discloses a composite material comprising a substrate, a metallic layer deposited on the substrate and a graphene on the metallic layer (abstract).  The metallic layer is used as a catalyst for formation of the graphene such that the metallic layer is removed at high temperature and the graphene can be provided on the substrate (paragraph 37).  The substrate comprises fused silica or SiO2 (paragraph 26).  A surface roughness Ra of 2 nm or less would be present as like material has like property.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute fused silica disclosed in Zhang for the SiO2 disclosed in Son because fused silica and SiO2 have been shown in the art to be recognized equivalent substrates for the graphene deposition and the selection of these known equivalents to be used as substrates for the graphene deposition will be within the level of the ordinary skill in the art.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Kim as applied to claim 1 above, further in view of US 2014/0199542 to Li et al. (Li).  
Neither Son nor Kim discloses the carrier comprising a transparent material having an optical transmission of 60% or greater, at 550 nm, an adhesion strength between the transparent material and the coating of the hollow graphene nanoparticles of from 0.1 to 4 J/m2.   
Li, however, discloses a coated optical element comprising an optical element and a graphene coating layer provided on the optical element as shown in figures 2 and 3.  
The graphene coating layer comprises of graphene tubes, each of which having a diameter ranging from 1 to 200 nm and a length ranging from 5 to 200 nm (paragraphs 18 and 19).  As a single-layer thickness of graphene is about 0.334 nm, the graphene tube would be made up of about 3 to about 600 layers of graphene.  

The graphene coating layer has a thickness of about 300 nm or less (paragraph 24).  In other words, the graphene coating layer can have a thickness of 300 nm within the claimed range.  
The graphene coating is formed using catalytic vapor phase deposition in the presence of Ni catalyst particle (paragraph 44).  This is the same process of forming the hollow graphene nanoparticles disclosed in the claimed invention.  Therefore, the examiner takes the position that the graphene tubes having a porosity of from 90 to 99.6% would inherently be present in view of the same materials and the same approach for forming the graphene tubes.  
The graphene coating layer is bonded to the optical element with an adhesion strength of 0.1 to 0.2 J/m2 (paragraph 26).  The optical element is BK 7 glass and exhibits an optical transparency of about 95-98% at 350 to 750 nm (paragraphs 27 and 29). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the glass disclosed in Li for the carrier disclosed in Son motivated by the desire to promote the adhesion strength of the carrier to the coating of hollow graphene nanoparticles.   

Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim.  
Li discloses a coated optical element comprising an optical element and a graphene coating layer provided on the optical element as shown in figures 2 and 3.  
The graphene coating layer comprises a plurality of graphene tubes, each of which having a diameter ranging from 1 to 200 nm and a length ranging from 5 to 200 nm (paragraphs 18 and 19).  As a single-layer thickness of graphene is about 0.334 nm, the graphene tube would be made up of about 3 to about 600 layers of graphene.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the number of graphene layers made up of the graphene tube and/or graphene tube diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the number of graphene layers made up of the graphene tube and/or the graphene tube diameter is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the graphene tube made up of five or less layers of graphene and/or having a diameter of from 50 to 500 nm, motivated by the desire to provide the coated optical element having increased transparency and reduced Fresnel loss.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
The graphene coating layer has a thickness of about 300 nm or less (paragraph 24).  In other words, the graphene coating layer can have a thickness of 300 nm within the claimed range.  
The graphene coating is formed using catalytic vapor phase deposition in the presence of Ni catalyst particle (paragraph 44).  This is the same process of forming the hollow graphene nanoparticles disclosed in the claimed invention.  Therefore, the examiner takes the position that the graphene tubes having a porosity of from 90 to 99.6% would inherently be present in view of the same materials and the same approach for forming the graphene tubes.  
The graphene coating layer is bonded to the optical element with an adhesion strength of 0.1 to 0.2 J/m2 (paragraph 26).  The optical element is BK 7 glass and exhibits an optical transparency of about 95-98% at 350 to 750 nm (paragraphs 27 and 29). 
Li does not explicitly disclose a surface area of the graphene tube.  
Kim, however, discloses a hollow graphene ball having a surface area of 527 m2/g prepared by CVD of Ni nanoparticles on a surface of the graphene oxides (abstract).  The Ni nanoparticle is used as a template for the CVD grown multi-layered graphene balls, and a catalyst for the repairing of defects on the graphene oxide sheets (p 2, left column). This is the same process of forming the hollow graphene nanoparticles disclosed in the claimed invention.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the graphene tubes having a surface area disclosed in Kim because such is a typical surface area of the hollow graphene nanoparticle prepared by the catalyst CVD and Kim provides necessary details to practice the invention of Li. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788